Citation Nr: 1136067	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  11-23 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to a special home adaptation grant.

3.  Entitlement to service connection for osteoporosis of the right knee.

4.  Entitlement to service connection for osteoporosis of the lumbar spine.

5.  Entitlement to an evaluation in excess of 10 percent disabling for generalized osteoporosis with compression fracture of the T-11 spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issue of entitlement to dependency allowance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a rating decision dated in January 2009 the RO denied entitlement to specially adapted housing and entitlement to a special home adaptation grant.  Subsequently, in February 2009, a notice of disagreement was received with regard to these claims.

In a rating decision dated in November 2009 the RO denied entitlement to service connection for osteoporosis of the right knee, entitlement to service connection for osteoporosis of the lumbar spine, and entitlement to an evaluation in excess of 10 percent disabling for generalized osteoporosis with compression fracture of the T-11 spine.  Subsequently, in January 2010, a notice of disagreement was received with regard to these issues.

To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the Veteran an SOC with respect to his claims of entitlement to specially adapted housing, entitlement to a special home adaptation grant, entitlement to service connection for osteoporosis of the right knee, entitlement to service connection for osteoporosis of the lumbar spine, and entitlement to an evaluation in excess of 10 percent disabling for generalized osteoporosis with compression fracture of the T-11 spine, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  The RO should allow the appellant the requisite period of time for a response.

2.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



